Exhibit 10.4

DIRECTOR COMPENSATION PROGRAM

Approved June 1, 2009; Effective January 1, 2009;

REVISED March 1, 2011, Effective January 1, 2011

REVISED Feb 5, 2014; Effective April 1, 2014 (for amounts payable on or after
date)

REVISED May 11, 2016, for amounts payable on or after such date

﻿

ANNUAL CASH RETAINER: $75,000   

Director may elect to take all or part of the retainer in shares of Company
Stock.  Directors will be responsible for taxes on all such amounts.  If shares
are elected for the cash portion of the retainer, they will be fully vested upon
issuance.

﻿

SHARE AWARDS:

·



Annual grant of $125,000 of restricted stock (RSAs) under 2009 Equity Incentive
Plan

·



RSA will vest one year from grant

·



Awards will be made on the later of two business days following the annual
meeting or the first quarter earnings release

·



Awards in May 2015 shall be issued for directors (other than Edwards) so that
awards are issued at the beginning of each term rather than at the end. In 2015,
this will result in effectively a “double” issuance for such directors.

﻿

ADDITIONAL RETAINERS:

·



Board Chair $20,000

·



Audit Committee Chair $20,000

·



Compensation Committee Chair $10,000

·



Nominating Committee Chair $4,000

﻿

ELIMINATING:

·



Per diems

·



Committee secretary retainers

·



All other retainers

﻿

OUT OF POCKET EXPENSES: Reimbursement of actual expenses for meetings and
attendance at other board service events

EXECUTIVES:  serving as directors will receive no director compensation or
awards

STOCK OWNERSHIP GUIDELINES:  Four times the annual share award retainer
($400,000)



--------------------------------------------------------------------------------